Citation Nr: 1024374	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1998 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.  The Veteran 
had been scheduled for a Board hearing, but failed to appear 
for it in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for Hepatitis C, arguing 
that it is due to air gun injection vaccination he received 
at Fort Jackson in June 1996.  He states that he had not been 
exposed to blood or other body fluids consistent with 
Hepatitis C transmission before or after that.  Hepatitis C 
appears to be first referenced in 2005 VA medical records.  

The Veteran's DD Form 214 shows that he had 2 months and 4 
days of service prior to his period of active duty from 
November 1998 to October 2000.  Also, he indicated in a 
November 2000 VA Form 21-526 that he had reserve or National 
Guard service from May 1996 to November 1998.  Service 
between May 1996 and November 1998 should be verified, 
including any period of active duty, and service treatment 
records from this time period should be obtained, as they are 
not of record and are relevant.  Moreover, a VA examination 
should be conducted, as indicated below.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to request verification of any 
service (Reserve or National Guard) 
between May 1996 and November 1998.  
The type of any service in June 1996 
should be verified.  Any service 
treatment records associated with any 
service between May 1996 and November 
1998 should be obtained.  If no records 
are available, the RO's attempts to 
obtain them should be clearly 
documented in the claims file.    

2.  Thereafter, The Veteran should be 
scheduled for a VA examination for 
Hepatitis C.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  By means of review of 
the claims file and obtaining 
information/history from the Veteran, 
the examiner should rank all shown risk 
factors (pre-service, during service, 
and post-service) for Hepatitis C which 
may be applicable to the Veteran.  If 
medical records show air-gun 
inoculation during service, the 
examiner should then offer an opinion 
as to whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such air-gun 
inoculation caused the Veteran's 
Hepatitis C.  A rationale should be 
furnished for any opinion offered. 

3.  The RO should then review the 
expanded record and determine whether 
service connection for Hepatitis C is 
warranted.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


